DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on March 15th, 2022 has been entered. Claims 1-4, 6-7, 9-11, 13-19, 22 and 24-25 have been amended. Claims 1-7, 9-11, 13-19, 22 and 24-25 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6-7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomfield et al. (US 2001/0036322 A1) in view of Adler et al. (US 2006/0055793 A1).

Bloomfield et al. disclose a method for real-time compressive data collection in cloud with the following features: regarding claim 1, a method of operating a sensor device, the method comprising: receiving input signal data by the sensor device from one or more sensors operatively coupled with the sensor device; encoding by an encoder of the sensor device the input signal data generate formatted sensor data in a firstformat via a communication channel to an associated receiving device operatively coupled with the sensor device; and configuring, based on a command, the encoding of the input signal data to generate the formatted sensor data in a second format different from the first format (Fig. 4, a block diagram of a data acquisition subsystem in the image processing system of fig. 2, see teachings in [0048-0049, 0056, 0063-0064, 0066-0070 & 0077-0078] summarized as “a method of operating a sensor device, the method comprising: receiving input signal data by the sensor device from one or more sensors operatively coupled with the sensor device (i.e. a sensor device (modular image processing system (MIPS) 25) of fig. 2, receiving input signal data from the sensors (camera 20) coupled via the sensor interface 22 and sensor links 24a-f (fig. 4) to the sensor device at the data interfaces (DI) 0-5 [0048, 0064 & 0069]), encoding by an encoder of the sensor device the input signal data generate formatted sensor data in a first (i.e. each sensor link 24 is connected to a data interface (DI) 110 that converts the serial data to parallel data, and the data from the data interface 110 is passed to a data formatter (DF) 112 which generates a first format by using the context codes transmitted with the data to select the operations to be performed in the DF [0064 & 0077]), transmitting by the sensor device the formatted sensor data having the first format via a communication channel to an associated receiving device operatively coupled with the sensor device (i.e. memory control 114 receives data from the data formatter 112 and from the processors 130 and 32 to be stored in the acquisition image memory (AIM) 116, and the memory control 114 provides formatted data from AIM 116 to the host processor 32, connected to sensor device, and to two acquisition/processor board (APB) ports 120a, 120b [0064]), and configuring, based on a command, the encoding of the input signal data to generate the formatted sensor data in a second format different from the first format (i.e. transmit side of the interrupt and control block 158 (fig. 5) receives commands from the mux bus 134 to be sent to the sensor interface 22, and reformats the command into the predetermined format that is used on the sensor link 24, wherein write commands are used to program the sensor interface 22 or request a control read that causes the SI 22 to transmit data back to the DI 110 and then from the DI 110 to the DF 112 which generates sensor data in another format different from first format [0072-0073])”).
Bloomfield et al. is short of expressly teaching “configuring, based on a command, the encoding of the input signal data to generate the formatted sensor data in a second format different from the first format”.
Bloomfield et al. also do not expressly disclose the following features: regarding claim 6, further comprising receiving the command from the receiving; regarding claim 7, wherein the receiving the command comprises receiving a command indicative of characteristics of the second format.
Adler et al. disclose a camera control for processing camera data received from the sensor head with the following features: regarding claim 1, configuring, based on a command, the encoding of the input signal data to generate the formatted sensor data in a second format different from the first format (Fig. 3, a block and data flow diagram for a camera control unit in accordance with an exemplary embodiment of the present invention, see teachings in [0036, 0039-0041 &0075] summarized as “configuring, based on a command, the encoding of the input signal data to generate the formatted sensor data in a second format different from the first format (i.e. a camera control unit 6 (fig. 1), a sensor 301 of an attached camera head, reconfigurable controller 302, digital signal processor 303, system controller 304, and video encoder 313 etc., the data formatter 306 receives the raw camera data from sensor 301 at the rate of the pixel clock and formats (or first format) the received pixels into a 10 bit parallel format, the first formatted sensor data is transmitted to the camera control unit 6, a video encoder 313 of the camera control unit receives formatted sensor data, and the video encoder 313, subject to the control signal (or command) 345 from a system controller 304, encodes the formatted sensor data into the video format (or second format) which is different from the first format)”).
Adler et al. also disclose the following features: regarding claim 6, further comprising receiving the command from the receiving (Fig. 3, a block and data flow diagram for a camera control unit in accordance with an exemplary embodiment of the present invention, see teachings in [0036, 0039-0041 &0075] summarized as “the first formatted sensor data is transmitted to the camera control unit 6, a video encoder 313 of the camera control unit receives formatted sensor data, and the video encoder 313, after receiving the control signal (or command) 345 from a system controller 304, encodes the formatted sensor data into second format”); regarding claim 7, wherein the receiving the command comprises receiving a command indicative of characteristics of the second format (Fig. 3, a block and data flow diagram for a camera control unit in accordance with an exemplary embodiment of the present invention, see teachings in [0036, 0039-0041 &0075] summarized as “the control (or command) 345 is indicative of characteristics of the second format, for example, if the user selects PAL output, the signals from system controller 304 prompts encoding at 625 lines/frame and configures TV clock generator 316 to generate a 50 Hz clock signal”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leung et al. by using the features as taught by Adler et al. in order to provide a more effective and efficient system that is capable of configuring, based on a command, to generate the formatted sensor data in a second format, and the command is indicative of characteristics. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 24:
Bloomfield et al. disclose a method for real-time compressive data collection in cloud with the following features: regarding claim 24, a sensor device configured for connection with one or more associated sensors, the sensor device comprising: a control circuit comprising a processing device; a memory operatively coupled with the control circuit; and instructions stored in the memory, wherein the processing device is operable to execute the instructions to perform a method comprising: receiving input signal data from the one or more associated sensors; encoding the input signal data to generate formatted sensor data in a first format; transmitting the formatted sensor data having the first format via a communication channel to an associated receiving device operatively coupled with the sensor device; and configuring, based on a command, the encoding of the input signal data to generate the formatted sensor data in a second format different from the first format (Fig. 4, a block diagram of a data acquisition subsystem in the image processing system of fig. 2, see teachings in [0048-0049, 0056, 0063-0064, 0066-0070 & 0077-0078] summarized as “a sensor device configured for connection with one or more associated sensors, the sensor device comprising: a control circuit comprising a processing device; a memory operatively coupled with the control circuit; and instructions stored in the memory, wherein the processing device is operable to execute the instructions to perform a method comprising (i.e. a sensor device (modular image processing system (MIPS) 25) of fig. 2, receiving input signal data from the sensors (camera 20) coupled via the sensor interface 22 and sensor links 24a-f (fig. 4) to the sensor device at the data interfaces (DI) 0-5, wherein the MIPS 25 comprising a processing device 38, an image memory 34 coupled with the processing device 38 which execute instructions [0048, 0064, 0069 & 0077]), receiving input signal data from the one or more associated sensors; encoding the input signal data to generate formatted sensor data in a first format (i.e. each sensor link 24 is connected to a data interface (DI) 110 that converts the serial data to parallel data, and the data from the data interface 110 is passed to a data formatter (DF) 112 which generates a first format by using the context codes transmitted with the data to select the operations to be performed in the DF [0064 & 0077]), transmitting the formatted sensor data having the first format via a communication channel to an associated receiving device operatively coupled with the sensor device (i.e. memory control 114 receives data from the data formatter 112 and from the processors 130 and 32 to be stored in the acquisition image memory (AIM) 116, and the memory control 114 provides formatted data from AIM 116 to the host processor 32, connected to sensor device, and to two acquisition/processor board (APB) ports 120a, 120b [0064]), and configuring, based on a command, the encoding of the input signal data to generate the formatted sensor data in a second format different from the first format (i.e. transmit side of the interrupt and control block 158 (fig. 5) receives commands from the mux bus 134 to be sent to the sensor interface 22, and reformats the command into the predetermined format that is used on the sensor link 24, wherein write commands are used to program the sensor interface 22 or request a control read that causes the SI 22 to transmit data back to the DI 110 and then from the DI 110 to the DF 112 which generates sensor data in another format different from first format [0072-0073])”).
Bloomfield et al. is short of expressly teaching “configuring, based on a command, the encoding of the input signal data to generate the formatted sensor data in a second format different from the first format”.
Adler et al. disclose a camera control for processing camera data received from the sensor head with the following features: regarding claim 24, configuring, based on a command, the encoding of the input signal data to generate the formatted sensor data in a second format different from the first format (Fig. 3, a block and data flow diagram for a camera control unit in accordance with an exemplary embodiment of the present invention, see teachings in [0036, 0039-0041 &0075] summarized as “configuring, based on a command, the encoding of the input signal data to generate the formatted sensor data in a second format different from the first format (i.e. a camera control unit 6 (fig. 1), a sensor 301 of an attached camera head, reconfigurable controller 302, digital signal processor 303, system controller 304, and video encoder 313 etc., the data formatter 306 receives the raw camera data from sensor 301 at the rate of the pixel clock and formats (or first format) the received pixels into a 10 bit parallel format, the first formatted sensor data is transmitted to the camera control unit 6, a video encoder 313 of the camera control unit receives formatted sensor data, and the video encoder 313, subject to the control signal (or command) 345 from a system controller 304, encodes the formatted sensor data into the video format (or second format) which is different from the first format)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leung et al. by using the features as taught by Adler et al. in order to provide a more effective and efficient system that is capable of configuring, based on a command, to generate the formatted sensor data in a second format. The motivation of using these functions is that it is more cost effective and dynamic.
  
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomfield et al. (US 2001/0036322 A1) in view of Adler et al. (US 2006/0055793 A1) as applied to claim 1 above, and further in view of Leung et al. (US 9,413,858 B2).

Bloomfield et al. and Adler et al. disclose the claimed limitations as described in paragraphs 6 above. Leung et al., Bloomfield et al. and Adler et al. do not expressly disclose the following features:  regarding claim 9, further comprising: performing an analysis of the input signal data and generating the command by the sensor device based on the analysis; regarding claim 10, wherein the generating the command comprises generating the command by the sensor device to automatically adapt the formatted sensor data to the input signal data.
Leung et al. disclose a method for real-time compressive data collection in cloud with the following features: regarding claim 9, further comprising: performing an analysis of the input signal data and generating the command by the sensor device based on the analysis (Fig. 2, illustrates a system-level architecture of an overall cloud monitoring system, where real-time compressive data collection in cloud monitoring may be implemented, see teachings in [col 5 ln 34-67 & col 6 ln 1-67] summarized as “the service manager 222 may then transmit the received sensor data to a data analysis service module 224 for analysis, and the service manager 222 then transmit the sensor data to a cloud monitoring service 216, based on the analysis, generates and transmits command”); regarding claim 10, wherein the generating the command comprises generating the command by the sensor device to automatically adapt the formatted sensor data to the input signal data (Fig. 2, illustrates a system-level architecture of an overall cloud monitoring system, where real-time compressive data collection in cloud monitoring may be implemented, see teachings in [col 5 ln 34-67 & col 6 ln 1-67] summarized as “the command is sent from the cloud monitoring device 216 to the sensor device 204 for reformatting which is adapted by for the input data at the sensor device 204”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bloomfield et al. with Adler et al. using the features as taught by Leung et al. in order to provide a more effective and efficient system that is capable of performing an analysis of the input signal data and generating the command by the sensor device based on the analysis. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomfield et al. (US 2001/0036322 A1) in view of Adler et al. (US 2006/0055793 A1) and Leung et al. (US 9,413,858 B2) as applied to claim 1 above, and further in view of Bult et al. (WO 2009/138521 A1).

Leung et al., Adler et al. and Leung et al. disclose the claimed limitations as described in paragraphs 6-7 above. Leung et al., Adler et al. and Leung et al. do not expressly disclose the following features:  regarding claim 11, wherein said performing the analysis comprises: processing the input signal data in relation to a set of formatting criteria, said set of formatting criteria comprising one or more of: 4detecting a repeating signal feature in the input signal data; detecting an absence of a characteristic change in the input signal data: determining, in the input signal data, a variability that falls below a variability threshold for a time period; detecting a characteristic change in the input signal data; detecting a change of sensor or sensor type: detecting a change in complexity in the input signal data; detecting a similarity between input signal data of two or more sensors or between two or more output parameters among the one or more output parameters; and/or detecting a match between a predefined signal pattern and the input signal data.
Bult et al. disclose a method and system for clinical investigations with the following features: regarding claim 11, wherein said performing the analysis comprises: processing the input signal data in relation to a set of formatting criteria, said set of formatting criteria comprising one or more of: 4detecting a repeating signal feature in the input signal data; detecting an absence of a characteristic change in the input signal data: determining, in the input signal data, a variability that falls below a variability threshold for a time period; detecting a characteristic change in the input signal data; detecting a change of sensor or sensor type: detecting a change in complexity in the input signal data; detecting a similarity between input signal data of two or more sensors or between two or more output parameters among the one or more output parameters; and/or detecting a match between a predefined signal pattern and the input signal data (Fig. 2, shows a part of the system of fig. 1 in more detail, see teachings in [page 11 ln 9-24, page 15 ln 29-34 & page 16 ln 1-2] summarized as “mobile base unit is arranged for converting first sensor data associated with a first sensor signal that is transmitted in a first data format and second sensor data associated with a second sensor signal that is transmitted in a second data format, differing from the first data format, into a first and second converted sensor data, respectively, of identical data format, and hence, it is possible to perform identical or similar operations to the first and second converted sensor data, irrespective of the nature of the associated first and second sensor signals, and it is possible to allow any type of sensor signal to be converted into a properly formatted converted sensor signal, preferably uniform for all converted sensor signals, by providing the correct plug-in software module, wherein measured characteristic of the wireless communications link fulfils a predetermined criterion, including if the bandwidth of the wireless communications link is lower than a predetermined threshold bandwidth, if a time delay in the wireless communications link is more than a predetermined threshold time delay and if a variation in the time delay in the wireless communications link is more than a predetermined threshold variation”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bloomfield et al. with Adler et al. and Leung et al. by using the features as taught by Bult et al. in order to provide a more effective and efficient system that is capable of determining, in the input signal data, a variability that falls below a variability threshold for a time period. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomfield et al. (US 2001/0036322 A1) in view of Adler et al. (US 2006/0055793 A1), Leung et al. (US 9,413,858 B2) and Bult et al. (WO 2009/138521 A1) as applied to claim 1 above, and further in view of Ogushi et al. (US 2007/0210916 A1).

Bloomfield et al., Adler et al., Leung et al. and Bult et al. disclose the claimed limitations as described in paragraphs 6-7 above. Bloomfield et al., Adler et al., Leung et al. and Bult et al. do not expressly disclose the following features:  regarding claim 13, wherein said performing the analysis comprises, when detecting the repeating signal feature, generating the command to include an index of the predefined signal pattern in the formatted sensor data or to switch to generating at least one of the one or more output parameters in the frequency domain.
Ogushi et al. disclose a technique for utilizing information from multiple sensors connected to a network with the following features: regarding claim 13, wherein said performing the analysis comprises, when detecting the repeating signal feature, generating the command to include an index of the predefined signal pattern in the formatted sensor data or to switch to generating at least one of the one or more output parameters in the frequency domain (Fig. 3, a block and data flow diagram for a camera control unit in accordance with an exemplary embodiment of the present invention, see teachings in [0036, 0039-0041 &0075] summarized as “conversion engine CVEN encodes a command in the text format in a down packet transmitted from the sensor network server SNS to the sensor node SN1 to SNn to binary data according to the profile PF ( or a conversion rule) selected by the parser PSR which analyzes the contents of the received packet, selects an optimum profile PF in the profile storage PST”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bloomfield et al. with Adler et al., Leung et al. and Bult et al. by using the features as taught by Ogushi et al. in order to provide a more effective and efficient system that is capable of detecting the repeating signal feature, generates the command to include an index of the predefined signal pattern in the formatted sensor data. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomfield et al. (US 2001/0036322 A1) in view of Adler et al. (US 2006/0055793 A1), Leung et al. (US 9,413,858 B2) and Bult et al. (WO 2009/138521 A1) as applied to claim 1 above, and further in view of Bentley et al. (US 2014/0003450 A1).

Bloomfield et al., Adler et al., Leung et al. and Bult et al. disclose the claimed limitations as described in paragraphs 6-7 above. Bloomfield et al., Adler et al., Leung et al. and Bult et al. do not expressly disclose the following features:  regarding claim 14, wherein said performing the analysis comprises, when detecting the absence of a characteristic change, generating the command to reduce transmission bit rate and/or decrease quantization; regarding claim 17, wherein said performing the analysis comprises, when detecting the change in complexity, generating the command to change at least one of transmission bit rate and quantization.
Bentley et al. disclose a system and method for aggressive bandwidth management with the following features: regarding claim 14, wherein said performing the analysis comprises, when detecting the absence of a characteristic change, generating the command to reduce transmission bit rate and/or decrease quantization (Fig. 1A, a block diagram depicting a first illustrative system for detecting a change of activity level by a user and changing the stream of an active video conference based on the change of activity level in accordance with an embodiment of the present invention, see teachings in [0040, 0043 & 0087] summarized as “if video conference window 140 has not been minimized, codec 131 can reduce the bit-rate and may still analyze sounds in the vicinity of the endpoint, and continue to detect changes in sound activity to decide on absence”); regarding claim 17, wherein said performing the analysis comprises, when detecting the change in complexity, generating the command to change at least one of transmission bit rate and quantization (Fig. 1A, a block diagram depicting a first illustrative system for detecting a change of activity level by a user and changing the stream of an active video conference based on the change of activity level in accordance with an embodiment of the present invention, see teachings in [0040, 0043 & 0087] summarized as “codec 131 continue to detect changes in sound activity and after analyzing to decide to change the transmission bit-rate”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bloomfield et al. with Adler et al., Leung et al. and Bult et al. by using the features as taught by Bentley et al. in order to provide a more effective and efficient system that is capable of detecting the absence of a characteristic change, generates the command to reduce transmission bit rate. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomfield et al. (US 2001/0036322 A1) in view of Adler et al. (US 2006/0055793 A1), Leung et al. (US 9,413,858 B2) and Bult et al. (WO 2009/138521 A1) as applied to claim 1 above, and further in view of Katis et al. (US 2009/0103477 A1).

Bloomfield et al., Adler et al., Leung et al. and Bult et al. disclose the claimed limitations as described in paragraphs 6-7 above. Bloomfield et al., Adler et al., Leung et al. and Bult et al. do not expressly disclose the following features: regarding claim 15, wherein said performing the analysis comprises, when determining the variability below a variability threshold for a time period, generating the command to reduce transmission bit rate and/or 5decrease quantization; regarding claim 16, wherein said performing the analysis comprises, when detecting the characteristic change, generating the command to increase transmission bit rate and/or increase quantization.
Katis et al. disclose a device for gracefully extending the range and/or capacity of voice communication systems with the following features: regarding claim 15, wherein said performing the analysis comprises, when determining the variability below a variability threshold for a time period, generating the command to reduce transmission bit rate and/or 5decrease quantization (Fig. 6, a diagram of a communication device with persistent storage in accordance with the present invention, see teachings in [0046 & 0051] summarized as “transmitter 66 is responsible for receiving receipt reports from a recipient, calculating the usable bit rate on the network connection, ascertaining if the usable bit rate exceeds, generates a reduced bit rate version of the voice media, commensurate with the usable bit rate, when the usable bit rate is less than the threshold”); regarding claim 16, wherein said performing the analysis comprises, when detecting the characteristic change, generating the command to increase transmission bit rate and/or increase quantization (Fig. 6, a diagram of a communication device with persistent storage in accordance with the present invention, see teachings in [0046 & 0051] summarized as “transmitter 66 is responsible for receiving receipt reports from a recipient, calculating the usable bit rate on the network connection, ascertaining if the usable bit rate exceeds the threshold, generates an increase bit rate version of the voice media”).
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bloomfield et al., Adler et al., Leung et al. and Bult et al. by using the features as taught by Katis et al. in order to provide a more effective and efficient system that is capable of detecting the exceeding or lower of bit rate, generates the command to increase or reduce transmission bit rate respectively. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomfield et al. (US 2001/0036322 A1) in view of Adler et al. (US 2006/0055793 A1), Leung et al. (US 9,413,858 B2) and Bult et al. (WO 2009/138521 A1) as applied to claim 1 above, and further in view of Alsadah (US 2016/0267813 A1).

Bloomfield et al., Adler et al., Leung et al. and Bult et al. disclose the claimed limitations as described in paragraphs 6-7 above. Bloomfield et al., Adler et al., Leung et al. and Bult et al. do not expressly disclose the following features: regarding claim 18, wherein said performing the analysis comprises, when detecting the similarity, generating the command to switch to parametric coding; regarding claim 22, wherein said performing the analysis comprises, when detecting the change of sensor or sensor type, generating the command to switch to one of parametric coding and differential coding.
Alsadah discloses system, apparatus, and method for a color detection system with the following features: regarding claim 18, wherein said performing the analysis comprises, when detecting the similarity, generating the command to switch to parametric coding (Fig. 1, a block diagram illustrating an embodiment of a color detection system including an optical sensor and a general control unit according to the present invention, see teachings in [0069] summarized as “for color detection in a color detection system when detects a variation the color detection system can include for the user to choose the parametric coding scheme”); regarding claim 22, wherein said performing the analysis comprises, when detecting the change of sensor or sensor type, generating the command to switch to one of parametric coding and differential coding (Fig. 1, a block diagram illustrating an embodiment of a color detection system including an optical sensor and a general control unit according to the present invention, see teachings in [0069] summarized as “for color detection in a color detection system, at least one sensor can be a photodetector, an ultrasonic sensor, a chromaticity sensor, a pyrometer, an intelligent sensor, or a variation thereof, and a color detection system can include for the user to choose the parametric coding scheme as transformed by the converter, such as the converter 104”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bloomfield et al., Adler et al., Leung et al. and Bult et al. by using the features as taught by Alsadah in order to provide a more effective and efficient system that is capable of detecting the change of sensor, generates the command to switch to parametric coding. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claim 25 is allowed.
The independent claims 25 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 25, A system comprising: a sensor device comprising: a control circuit comprising a processing device; a memory operatively coupled with the control circuit; and instructions stored in the memory, wherein the processing device is operable to execute the instructions to perform a method comprising: receiving input signal data from the one or more associated sensors; encoding the input signal data to generate formatted sensor data in a first format; transmitting the formatted sensor data having the first format onto a communication channel operatively coupled with the sensor device; and a receiving device operatively coupled with the communication channel and being configured to receive the formatted sensor data in the first format from the sensor device, wherein the receiving device is further configured to process the formatted sensor data in the first format for detection of a need to change format of the formatted sensor data, determine a second format that differs from the first format, and transmit a command to the sensor device so as to cause the sensor device to generate the formatted sensor data in the second format.

Claims 2-5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-11, 13-19, 22 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        5/12/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473